

116 HR 6744 IH: Computer and Internet Equity Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6744IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Danny K. Davis of Illinois (for himself, Mr. Hastings, Ms. Fudge, Mr. Johnson of Georgia, Mr. Deutch, Mr. Thompson of Mississippi, Ms. Norton, and Mr. Clay) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide tax credits to low to moderate income individuals for certain computer and education costs, to direct the Federal Communications Commission to modify the requirements for the Lifeline program to provide increased support for broadband internet access service, and for other purposes.1.Short titleThis Act may be cited as the Computer and Internet Equity Act.2.Increased Lifeline support for Broadband Internet access service(a)In generalNot later than 14 days after the date of the enactment of this Act, the Commission shall promulgate regulations to modify the requirements for the Lifeline program set forth in subpart E of part 54 of title 47, Code of Federal Regulations (as in effect on the date of the enactment of this Act) to provide for the following:(1)The amount of Lifeline support that a provider of Lifeline service may receive for providing such service to each qualifying low-income consumer shall be increased by $1,000 per year.(2)The percentage of the Federal Poverty Guidelines (as specified in section 54.409(a) of title 47, Code of Federal Regulations) at or below which a consumer’s household income must be in order for the consumer to constitute a qualifying low-income consumer on the basis of income shall be increased to 435 percent.(3)A provider of broadband internet access service shall not be required to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) in order to receive Lifeline support for providing such service to a qualifying low-income consumer.(b)LimitationThe modifications made by the regulations promulgated under subsection (a) shall only apply with respect to Lifeline support that is applied to the cost of a broadband internet access service plan (or, in the case of a service plan that includes other services in a bundle with broadband internet access service, to the portion of the cost of such plan that is attributable to broadband internet access service).(c)DurationThe modifications made by the regulations promulgated under subsection (a) shall cease to have any force or effect on the date that is 12 years after the date on which such regulations are promulgated.(d)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Terms defined in regulationsThe terms defined in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation), have the meanings given such terms in such section.3.Internet safety education or training grant program(a)In generalNot later than 100 days after the date of the enactment of this Act, the Commission shall establish a program to make grants on a competitive basis to eligible entities to develop and carry out an internet safety education or training programs.(b)ApplicationsAn eligible entity that wishes to receive a grant under this section shall submit to the Commission an application at such time, in such manner, and containing such information as the Commission may require.(c)Use of fundsAn eligible entity that receives a grant under this section shall use grant funds to—(1)develop a program to provide internet safety education or training, which may address cy­ber­bul­ly­ing, to individuals living in households with an income at or below 435 percent of the Federal Poverty Guidelines for households of the applicable size; and(2)provide such education or training to such individuals through such program.(d)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Eligible entityThe term eligible entity means—(A)a nonprofit organization;(B)a not-for-profit social welfare organization;(C)a community-based organization; or(D)a local public safety organization.(3)Federal Poverty GuidelinesThe term Federal Poverty Guidelines means the Federal Poverty Guidelines used for purposes of section 54.409(a)(1) of title 47, Code of Federal Regulations (or any successor regulation).(4)HouseholdThe term household has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(5)IncomeThe term income has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(6)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code.(7)Not-for-profit social welfare organizationThe term not-for-profit social welfare organization means an organization described in section 501(c)(4) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code.4.Credit for computer and education costs(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Credit for computer and education costs(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to such so much of the individual’s qualified computer and education costs paid or incurred by the taxpayer during the taxable year as does not exceed $2,000.(b)Lifetime limitation(1)In generalThe credit allowed under subsection (a) with respect to each eligible individual shall not exceed $10,000 per individual.(2)Special rule for dependentsIn the case of a taxpayer who is claiming a portion of the lifetime limitation of a dependent who is an eligible individual, the credit allowed under subsection (a) with respect to each dependent may not exceed $2,000 of the lifetime limitation of such dependent.(c)Qualified computer and education costsFor purposes of this section, the term qualified computer and education costs means amounts paid or incurred for—(1)computers, printers, other education-related technology, and(2)education from an accredited academic institution, an organization described in section 501(c)(3) and exempt from tax under section 501(a), or an organization described in section 501(c)(4) on how to use such computers, printers, and technology.(d)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection) shall be reduced by 5 percent of so much of the taxpayer’s adjusted gross income as exceeds—(1)$150,000 in the case of a joint return,(2)$112,500, or(3)$75,000 in the case of a taxpayer not described in paragraph (1) or (2).(e)Eligible individualThe term eligible individual means any individual other than—(1)any nonresident alien individual,(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and(3)an estate or trust.(f)Application of sectionThis section shall only apply to qualified computer and education costs incurred by the taxpayer after December 31, 2019, and before January 1, 2032..(b)Conforming amendments(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Credit for computer and education costs..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.